    Case: 1:18-cv-03326 Document #: 48 Filed: 12/12/19 Page 1 of 6 PageID #:269




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

LARRY CHERRY,                                       )
                                                    )
                      Plaintiff,                    )
                                                    )
               v.                                   )       18-cv- 3326
                                                    )
FIVE BROTHERS MORTGAGE COMPANY                      )       Judge Edmond E. Chang
SERVICES AND SECURING, INC.,                        )
                                                    )       Magistrate Judge Maria Valdez
                      Defendant.                    )

                                   MOTION FOR SANCTIONS

       NOW COMES the Defendant, FIVE BROTHERS MORTGAGE COMPANY

SERVICES AND SECURING, INC., a Michigan corporation, by and through one of its

attorneys, BRIAN J. ARMSTRONG of SCHIROTT, LUETKEHANS & GARNER, LLC, and

moves this Honorable Court pursuant to Fed. R. Civ. P. 37(b)(2), Local Rule 37, and the Court’s

September 26, 2019 Order, for sanctions for Plaintiff’s failure to comply with this Court’s

Mandatory Initial Discovery Order, and in support hereof, states as follows:

       1.      This case is subject to the Northern District of Illinois’ Mandatory Initial

Disclosure Project (“MIDP”).

       2,      On September 26, 2019, this Court ordered the parties to make disclosures

pursuant to the MIDP by November 12, 2019.

       3.      Plaintiff has failed to make any disclosures as required by the MIDP and the

September 26, 2019 Order.

       4.      On December 4, 2019 in the early afternoon, the undersigned counsel for

Defendant, Brian J. Armstrong, spoke by telephone with Plaintiff, Larry Cherry, and requested

that Mr. Cherry tender MIDP disclosures as ordered by the Court. Additionally, Defendant’s
    Case: 1:18-cv-03326 Document #: 48 Filed: 12/12/19 Page 2 of 6 PageID #:269




counsel confirmed the conversation by email. A copy of counsel’s email is attached hereto as

Exhibit 1.

         5.    Notwithstanding the foregoing, as of the time of the filing of this motion, Plaintiff

has failed to make any disclosures as required by MIDP and the Court’s September 29, 2019

Order.

         6.    As the MIDP Standing Order and User Manual state, the disclosures are

mandatory. The purpose and intent of MIDP is wholly defeated if parties are forced to move to

compel compliance with MIDP.

         7.    Plaintiff’s pro se status does not excuse his failure to comply with the rules or the

Court’s orders; he is charged with knowing the rules and following the Court’s orders.

Moreover, a review of Northern District of Illinois’ docket records reveals that Plaintiff is not a

novice litigator in this Court and, therefore, is even more familiar with the applicable rules and

requirements than a typical pro se Plaintiff.

         8.    As a sanction for Plaintiff’s failure to comply with MIDP and this Court’s

September 26, 2019 Order, this Court should dismiss this case with prejudice. Alternatively, the

Court should bar Plaintiff from offering evidence in opposition to any case-dispositive motion

Defendant may file and at trial in this matter. Additionally, the Court should award Defendant

its attorney’s fees and costs in bringing this Motion and seeking Plaintiff’s compliance with

MIDP and the Court’s September 29, 2019 Order.




                                                 2
    Case: 1:18-cv-03326 Document #: 48 Filed: 12/12/19 Page 3 of 6 PageID #:269




       WHEREFORE, Defendant, FIVE BROTHERS MORTGAGE COMPANY SERVICES

AND SECURING, INC., prays this Honorable Court dismiss this case with prejudice;

alternatively, the Court should bar Plaintiff from offering evidence in opposition to any case-

dispositive motion and at trial in this matter. Additionally, the Court should award Defendant its

attorney’s fees and costs in bringing this Motion and seeking Plaintiff’s compliance with MIDP

and the Court’s September 29, 2019 Order, and provide any other relief this Court deems just

and equitable.



                                                    /s/ Brian J. Armstrong
                                                    One of Defendant’s Attorneys


Phillip A. Luetkehans #06198315
Brian J. Armstrong #06236639
pluetkehans@slg-atty.com
barmstrong@slg-atty.com
Schirott, Luetkehans & Garner, LLC
105 E. Irving Park Road
Itasca, IL 60143
(630) 773-8500




                                                3
    Case: 1:18-cv-03326 Document #: 48 Filed: 12/12/19 Page 4 of 6 PageID #:269




                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 12th day of December, 2019, I electronically filed the

foregoing Defendant’s Motion to Dismiss with the Clerk of the Court using the CM/ECF system

which will send notification of such filing to the following:

                                           Larry Cherry
                                    larrycherry22@gmail.com


and I certify that I have mailed via the United States Postal Service the document to the

following non-CM/ECF participants:

                                               None.


                                                      /s/ Brian J. Armstrong
                                              Brian J. Armstrong, One of Defendant’s Attorneys




                                                 4
Case: 1:18-cv-03326 Document #: 48 Filed: 12/12/19 Page 5 of 6 PageID #:269




                               EXHIBIT 1
Case: 1:18-cv-03326 Document #: 48 Filed: 12/12/19 Page 6 of 6 PageID #:269
